DETAILED ACTION
This office action is in response to the amendment filed on 12/03/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bittner (US 5,568,044).
Re claim 11, Bittner teaches a method of reducing output voltage overshoot in a switching power converter [Fig 1], the method comprising: detecting an output overvoltage condition [using 3]; and responsive to the detected output overvoltage condition: disabling pulse width modulation switching of the power converter, and forcing pulse frequency modulation switching of the power converter [Col 3, In 51-64], and temporarily applying a load to the output of the switching power converter [Figures 3A and 3B show operation of switch 11 during “skipping cycles”, Col 4, ln 30-47].
Re claim 16, Bittner teaches wherein the load is applied during an inductor current ramp down period [figures 3A and 3B shows switch 11 is activated when inductor current has ramped down to 0].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner in view of Takada (JP 2018196767, Note: US 2020/0127561 is the US equivalent and will be relied on in the Office Action).
Re claim 12, Bittner teaches the limitations as applied to the claim above, but does not teach, responsive to the detected output overvoltage condition, forcing at least one voltage of the main output voltage control loop of the power converter to a value associated with a pulse frequency modulation operating mode of the power converter.
Takada teaches, responsive to the detected output overvoltage condition, forcing [via 112] at least one voltage of the main output voltage control loop of the power converter to a value associated with a pulse frequency modulation operating mode of the power converter [clamper 112 activates PFM operation, paragraphs 48-49]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.
Re claim 13, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the forced voltage includes a control voltage of the main control loop.
Takada teaches wherein the at least one clamped voltage includes a control voltage [VERR] of the main control loop [paragraph 48]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to 
Re claim 14, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the forced voltage includes a compensating capacitor voltage of the main control loop.
Takada teaches wherein the at least one clamped voltage includes a compensating capacitor [161] voltage of the main control loop. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.
Allowable Subject Matter
Claims 1, 3-6, 9, 10, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the output voltage overshoot mitigation circuit includes an output voltage pull down circuit that temporarily applies a load to the output of the circuit during an inductor current ramp down period” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 17 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the output voltage 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,568,044, US 10,998,843, US 2020/0059158, and US 2020/0127561 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838